3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth Freshen Seach SritemKTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

Phytosolve

Word Mark PHYTOSOLVE

Goods and_ IC 001. US 001 005 006 010 026 046. G & S: Natural and synthetic lecithin, phospholipid and phospholipid

Services compound additives for use in the pharmaceutical manufacturing industry in liposomes, mixed micelles, parenteral
fat emulsions, suspensions, vaccines, aerosols, suppositories, soft gelatin capsules, gels and ointments, and in the
food manufacturing industry for use in dietetic products, namely powders for weight reduction and sports nutrition,
and in the cosmetic manufacturing industry for use in emulsifiers, solubilizers, refattening ingredients, liposomes,
and as active ingredients in hair and skin care products

Standard

Characters

Claimed

Mark

Drawing (4) STANDARD CHARACTER MARK
Code
Serial
Number

Filing Date July 23, 2004

Current 66A
Basis

Original

Filing Basis 66A
Published

for November 8, 2005
Opposition
Registration 3055674
Number

International
Registration 0837326

79006800

Number

Registration

Date January 31, 2006

Owner (REGISTRANT) Lipoid GmbH LIMITED LIABILITY COMPANY FED REP GERMANY Frigenstrake 4 Ludwigshafen

FED REP GERMANY D67065
Attorney of William F. Herbert

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.10.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappnpety ester Sgagn SritemKTSA29/19 Page 2 of 2

Record
Priority Date February 9, 2004

Type Of = TRADEMARK
Mark

Register PRINCIPAL

Affidavit = SECTION 71. SECTION 71
Text

Live/Dead LIVE

Indicator

Tess Homel| NewUsER [StrucruRED FREE FoR arowss OicrJSEARCH OG] tor HELP |

|.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.10.1 2/2
